Title: To Thomas Jefferson from Richard Randolph, 21 January 1809
From: Randolph, Richard
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Richmond 21st January 1809.
                  
                  Accept my most sincere thanks for your attention to my letter of the 10th Inst, and believe that I am grateful for your goodness, in allowing me to forward the bridle to you.
                  You will find the the workmanship was badly executed; the nose 
                     band ought to have a hinge in the middle; by which it shoud be regulated so as to fit any horse, but the ith was so awkward that I wou’d not have it; and the nose band itself is not well made; so that the bridle will only serve to shew you the effect.
                  If after trying it, the bridle shoud be found to answer the end designed, and you think it worth notice, I beg of you to dispose of it as you please; and if it shoud be condemned as unfit for use, I pray you to have it destroyed and pardon   me for having been troublesome to you.
                  With sentiments of respect I am, Your most Obedient Servt.
                  
                     Richard Randolph
                     
                  
                  
                     P.S. the bridle will be forwarded by the stage today in a small box directed to you
                  
                  
                     R. R.
                  
               